FILED
                                                                                           DEC ~ 8 2009
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                            Clerk, U.S. District and
                                                                                       Bankruptcy Courts


SHAWN RICE,                                   )
                                              )
               Petitioner,                    )
                                              )
       v.                                     )       Civil Action No.          09 2324
                                              )
ELIZABETH WINDSOR II, et al.,                 )
                                              )
               Respondents.                   )


                                 MEMORANDUM OPINION

       This matter comes before the court on review ofplaintiffs application to proceed in

forma pauperis and pro se petition for a writ of mandamus. The court will grant the application,

and dismiss the petition.

       Petitioner appears to allege that he is the beneficiary of a trust, the assets of which are

under the control of Her Majesty the Queen of England and the Secretary of the United States

Department of the Treasury, among others. Further, he appears to demand an accounting of all

trust assets and, when completed, he demands that these assets be handed over to him.

       Mandamus relief is proper only if"(I) the plaintiff has a clear right to relief; (2) the

defendant has a clear duty to act; and (3) there is no other adequate remedy available to plaintiff."

Council of and for the Blind ofDelaware County Valley v. Regan, 709 F.2d 1521,1533 (D.C.

Cir. 1983) (en banc). The party seeking mandamus has the "burden of showing that [his] right to

issuance of the writ is 'clear and indisputable.'" Gulfstream Aerospace Corp. v. Mayacamas

Corp., 485 U.S. 271, 289 (1988) (citing Bankers Life & Cas. Co. v. Holland, 346 U.S. 379, 384

(1953)).




                                                                                                                3
        Petitioner does not establish any of these elements. He fails to demonstrate his clear right

to relief, the respondents' clear duty to perform as he requests, and the lack of any other remedy.

Because the petition does not state a claim upon which mandamus relief may be granted, the

petition will be denied. An Order consistent with this Memorandum Opinion is issued

separately.




                                                               a es District Judge